Citation Nr: 1107387	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

1.  Entitlement to a greater evaluation than 10 percent for the 
service-connected ligamentous injury of the right wrist, with 
residual instability and pain in the anatomical snuff box, major.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 
1988.  He also served in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the RO.  

In February 2009, the Veteran testified at a hearing held before 
a Decision Review Officer (DRO) at the RO.  A transcript of the 
proceeding is of record.  

In February 2008, the Veteran requested a hearing before the 
Board and subsequently withdrew his request in February 2009.  38 
C.F.R. § 20.704(e) 

The issue of a TDIU rating may be reasonably inferred from the 
evidence of record.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.



REMAND

The Veteran last underwent a VA examination in conjunction with 
his claim in December 2007.  In light of the Veteran's complaints 
of right wrist numbness and pain during his February 2009 
hearing, the Board finds that he should be afforded a more 
contemporaneous VA examination.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (in which the Court determined the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); VAOPGCPREC 11-95 (April 7, 1995).

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and that 
failure to do so may result in an adverse decision.

During the February 2009 RO hearing, the Veteran testified that 
he was not receiving benefits from the Social Security 
Administration (SSA).  Later in the hearing, the representative 
mentioned Social Security benefits again.  

The claims file shows that the SSA requested records from VA in 
July 1990, but the record does not reflect that efforts have been 
made to obtain records from SSA.

VA must make a reasonable effort to obtain relevant records, 
which include the SSA records.  See Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010).  While the case is in remand 
status, the RO should ask the Veteran to clarify again whether he 
is receiving benefits from SSA.  

The Court has held that a total compensation rating based upon 
individual unemployability (TDIU) is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher evaluation for a right wrist disability 
includes a claim for TDIU.

The Veteran testified that he last worked in February 2009 and 
that his wrist disability has had a negative impact on his 
employment.  He stated that he could not pass dexterity tests 
that would allow him to get a better job.  He also stated on his 
Form 9 that he had lost out on many jobs because he cannot lift 
due to his disability.  

Such factors affecting the Veteran's employment status raises the 
issue of 4.16(b) for a right wrist disability.  In light of the 
medical evidence of record, the Board determines that development 
and adjudication of the TDIU claim is essential to avoid 
potential prejudice to the Veteran.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to determine 
if he is receiving disability benefits from 
SSA.  If so, copies of any medical records 
should be requested.  If any requested 
records are unavailable, documentation to 
that effect should be included in the 
claims file.

2.  The Veteran should be afforded a 
comprehensive VA orthopedic examination for 
the purpose of evaluating the severity of 
his service-connected right wrist 
disability.  

The examiner should identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain, the extent of 
any weakened movement, excess fatigability 
or incoordination, and any additional 
limits on functional ability during flare-
ups, expressed in terms of additional 
limitation of motion during flare-ups (if 
the Veteran describes flare-ups), if 
feasible.  If not feasible, the examiner 
should so state.

A neurological examination should also be 
conducted to determine the nature and 
etiology of the claimed numbness in his 
right hand.  

All indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided. 

The Veteran's claims file should be 
made available to the examiner prior to 
the examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.

3.  If indicated, the RO should take all 
indicated action to request that the 
Veteran and his representative provide 
additional evidence pertinent to the claim 
for a TDIU rating.

In particular, the RO should request that 
the Veteran complete and submit a VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, so that VA will have 
information concerning his past employment.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate a 
claim for a TDIU rating and what VA will 
do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

5.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the claim for a higher 
evaluation for the service-connected right 
wrist disability, to include any claim for 
a TDIU rating, in light of all pertinent 
evidence.  If any benefit sought on appeal 
remains denied, the RO should furnish a 
fully responsive Supplemental Statement of 
the Case to the Veteran and his 
representative and afford them with a 
reasonable opportunity for response.

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice; 
however, the Board takes this opportunity to advise him that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  

His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


